DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Augustyn on 2/3/2022.
The application has been amended as follows: 
With regard to Claim 81:
81.  (Currently Amended) The hospital bed of claim 80 wherein the plurality of siderails includes a third siderail provided toward a foot end of the bed, and a fourth siderail provided toward the foot end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673


								/ROBERT G SANTOS/                                                                                      Primary Examiner, Art Unit 3673